[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Amison, Slip Opinion No. 2018-Ohio-2879.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2018-OHIO-2879
      THE STATE OF OHIO, APPELLANT AND CROSS-APPELLEE, v. AMISON,
                          APPELLEE AND CROSS-APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
      may be cited as State v. Amison, Slip Opinion No. 2018-Ohio-2879.]
Court of appeals’ judgment reversed on authority of State v. Paige.
       (No. 2017-0887―Submitted April 10, 2018―Decided July 24, 2018.)
  APPEAL and CROSS-APPEAL from the Court of Appeals for Cuyahoga County,
                              No. 104728, 2017-Ohio-2856.
                                    _________________
        {¶ 1} The judgment of the court of appeals is reversed on the authority of
State v. Paige, ___ Ohio St.3d ___, 2018-Ohio-813, ___ N.E.3d ___.
        O’CONNOR, C.J., and O’DONNELL, KENNEDY, FRENCH, FISCHER, DEWINE,
and DEGENARO, JJ., concur.
                                    _________________
        Michael C. O’Malley, Cuyahoga County Prosecuting Attorney, and
Gregory Ochocki, Assistant Prosecuting Attorney, for appellant and cross-appellee.
                           SUPREME COURT OF OHIO




       Mark A. Stanton, Cuyahoga County Public Defender, and Paul Kuzmins,
Assistant Public Defender, for appellee and cross-appellant, Vance G. Amison.
                             _________________




                                       2